UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-4580


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

MICHAEL RANKINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Elizabeth City. Louise W. Flanagan, District Judge. (2:14-cr-00003-FL-1)


Submitted: August 29, 2019                                    Decided: October 22, 2019


Before FLOYD and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Elisa Cyre Salmon, SALMON LAW FIRM, LLP, Lillington, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker, Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina; Brian A. Benczkowski, Assistant Attorney General, Matthew S. Miner,
Deputy Assistant Attorney General, William A. Glaser, Criminal Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Rankins appeals from the 135-month sentence imposed upon his guilty plea

to armed bank robbery, 18 U.S.C. § 2113(a) (2012), claiming that his sentence is both

procedurally and substantively unreasonable. We affirm.

       This court “‘review[s] all sentences—whether inside, just outside, or significantly

outside the Guidelines range—under a deferential abuse-of-discretion standard.’” United

States v. Blue, 877 F.3d 513, 517 (4th Cir. 2017) (quoting Gall v. United States, 552 U.S.
38, 41 (2007)). This review entails consideration of both procedural and substantive

reasonableness. United States v. Howard, 773 F.3d 519, 528 (4th Cir. 2014). The court

first considers whether the district court committed significant procedural error, such as

improperly calculating the Guidelines range, insufficiently considering the 18 U.S.C.

§ 3553(a) factors, or inadequately explaining the sentence imposed. Gall, 552 U.S. at 51.

In evaluating the district court’s application of the Guidelines, we review factual findings

for clear error and questions of law de novo. United States v. Hawley, 919 F.3d 252, 255

(4th Cir. 2019).

       If this court finds no procedural error, it also must evaluate the substantive

reasonableness of the sentence, considering the totality of the circumstances. Gall, 552
U.S. at 51. A sentence within the correctly calculated Guidelines range is presumptively

reasonable. United States v. Abu Ali, 528 F.3d 210, 261 (4th Cir. 2008). The burden rests

with the defendant to rebut the presumption by demonstrating “that the sentence is

unreasonable when measured against the § 3553(a) factors.” United States v. Montes-

Pineda, 445 F.3d 375, 379 (4th Cir. 2006) (internal quotation marks omitted).

                                             2
       Rankins first argues that the district erred by denying him a two-level reduction in

his offense level for acceptance of responsibility. U.S. Sentencing Guidelines Manual

(“USSG”) § 3E1.1 (2016). This court “review[s] a district court’s decision concerning an

acceptance-of-responsibility adjustment for clear error[,] . . . giv[ing] great deference to

the district court’s decision because the sentencing judge is in a unique position to evaluate

a defendant’s acceptance of responsibility.” United States v. Dugger, 485 F.3d 236, 239

(4th Cir. 2007) (internal brackets and quotation marks omitted). To qualify for the two-

level USSG § 3E1.1(a) reduction, “a defendant must prove to the court by a preponderance

of the evidence that he has clearly recognized and affirmatively accepted personal

responsibility for his criminal conduct.” Id. (internal quotation marks omitted). Entry of

a guilty plea does not automatically entitle a defendant to an acceptance of responsibility

adjustment. See USSG § 3E1.1 cmt. n.3. We have reviewed the record and find no clear

error in the district court’s conclusion that Rankins failed to show that he was entitled to

the reduction for acceptance of responsibility.

       Next, Rankins argues that the district court improperly applied a two-level

enhancement for obstruction of justice. USSG § 3C1.1. The obstruction of justice

enhancement is appropriate when “the defendant willfully obstructed or impeded, or

attempted to obstruct or impede, the administration of justice with respect to the

investigation . . . of the instant offense of conviction.” USSG § 3C1.1. The enhancement

specifically applies to “threatening, intimidating, or otherwise unlawfully influencing a co-

defendant . . . directly or indirectly, or attempting to do so”; and “providing a materially

false statement to a law enforcement officer that significantly obstructed or impeded the

                                              3
official investigation or prosecution of the instant offense.” USSG § 3C1.1 cmt. n.4(A),

(G). Again, our review of the record discloses no error in the district court’s decision to

apply this enhancement, particularly in light of the court’s specific crediting of Rankins’

accomplice’s testimony. See United States v. Falesbork, 5 F.3d 715, 722 (4th Cir. 1993)

(district court has broad discretion at sentencing to weigh credibility).

       Rankins also challenges the enhancement applied for his leadership role in the

offense. If the defendant was an organizer, leader, manager, or supervisor in less-extensive

criminal activity, the court should apply a two-level enhancement in offense level. USSG

§ 3B1.1(c). In determining whether to apply an enhancement for a defendant’s leadership

role, a court should consider: the defendant’s exercise of decision making authority, the

nature of his participation in the offense, recruitment of others, any claimed right to a larger

share of the profits, the degree of participation in planning of the offense, the nature and

scope of the offense, and the degree of control and authority exercised over others. United

States v. Agyekum, 846 F.3d 744, 752 (4th Cir. 2017) (citing USSG § 3B1.1 cmt. n.4). We

find no error by the district court in imposing this enhancement.

       Rankins also challenges the substantive reasonableness of his sentence, citing his

physical and mental health issues. The district court noted these issues, however, and

ordered that Rankins undergo a comprehensive mental health assessment and

recommended an intensive treatment program for addiction or dependency. Rankins has

not overcome the presumption of reasonableness accorded his sentence. See United States

v. Montes-Pineda, 445 F.3d at 379.



                                               4
       Finally, Rankins – who is represented by counsel – seeks to file a pro se

supplemental brief. We have held that “an appellant who is represented by counsel has no

right to file pro se briefs or raise additional substantive issues in an appeal.” United States

v. Cohen, 888 F.3d 667, 682 (4th Cir. 2018).

       Based on the foregoing, we affirm Rankins’ sentence. We deny Rankins’ motions

to file a supplemental pro se brief, and we dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              5